DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 has been amended to refer to the second arresting region and the second movable arresting are which retain the puncture needle connected with the safety housing.  However, from claim 13 it would appear the first arresting region and first moveable arresting arm are what retain the puncture needle and the safety housing.  Claim 18 recites the first arresting region and the second moveable arresting arm, however, this is inconsistent with the recitation of claim 13 which refers to the second arresting region and second moveable arm for connection the safety housing and the tubular housing.  For purposes of examination this is taken to refer to the second arresting region and second moveable arm

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokol (DE2340534) in view of Burkholz (US 2010/0249713 A1), Gerard (US 4,311,137), and Baid (US 2014/0180212 A1).
With regard to claims 1-4, Sokol teaches a method of inserting a catheter using a catheter puncture set, the catheter puncture set comprising a tubular housing (Fig. 1 member 11), a puncture needle (Fig. 1 member 7), and a catheter (Fig. 1 member 2), the tubular housing having an elongate housing portion which merges into an extension portion for guiding the puncture needle (Fig. 1 members 20 and 13) and from which a branch portion branches off at an angle (Fig. 1 member 17), the branch portion in communication with the elongate housing portion and configured to receive the catheter from the branch portion into the elongate housing portion (Fig. 1), the method comprising the steps of: placing the front opening of the tubular housing proximate to a patient's blood vessel (see [0029] of the translation, 20 must be placed proximate the blood vessel for puncturing); guiding the puncture needle through a front opening in the tubular housing to puncture the blood vessel (see [0029] of the translation, the vein is punctured); retracting the puncture needle (see [0029] of the translation, 6 is retracted; inserting the catheter through the tubular housing into the vessel (see [0029] of the translation, catheter 1 is inserted); and removing the tubular housing from the catheter (see [0029] of the translation, guide is removed).
Sokol does not disclose a safety housing and first and second moveable arresting arms.  However, Burkholz teaches using a safety housing which protects the needle after it has been retracted and where the retracted puncture needle is arrested, prior to retraction the puncture needle is guided through a front opening in the tubular housing ([0006], [0031], Figs. 1 and 2 shield 14, housing 16).  The safety housing has a first arresting arm which connects to the housing in a position while the needle is pushed-in prior to and during puncture (Figs. 1 and 2 member 18, [0024]).  The safety housing has a second moveable arm which connects to the tubular housing to attach then remove the safety housing ([0031] member 14 has a clip which is used for retention to member 16, equivalent to member 14 of Sokol).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a safety housing and arresting arms in Sokol as in Burkholz as this is beneficial for enhancing safety as it shields the puncture tip.  Sokol and Burkholz do not disclose the first arresting arm is moveable.  However, Gerard teaches moveable arm 84 which engages a mount via 100 which is released when 84 is pressed with 86 (Figs. 1 and 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an engagement in Burkholz as in Gerard as this would provide an equivalent connection means and yield the same predictable result.  Such moveable arms would be part of member 8 of the puncture needle of Sokol which is equivalent member 12 in Burkholz to connect to the safety housing as provided by Burkholz and provide enhanced securement over member 18 of Burkholz.  As combined the step of retraction of the puncture needle of Sokol would include releasing the first arm to retract the needle into the safety housing where it is arrested and removing the safety housing via movement of the second arm as taught by Burkholz and Gerard.  Burkholz as combined with Sokol does not disclose the details of the needle securement within the housing and does not show a stop and abutment.  However, Baid teaches a needle may be provide with an enlargement bulge which interacts with an abutment of the housing to prevent the protector from sliding off the needle which provides added protection against accidental pricking and increases safety ([0077], [0079], [0083], Figs. 4B, 5, 7, enlargement 36, abutment 80).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stop and abutment in Sokol as combined with Burkholz as Baid teaches this is beneficial to prevent the protector from sliding off and provides added protection for increased safety.
With regard to claim 5, as combined the arm of Gerard is pressed with needle guide 8 of Sokol.  Alternatively, member 86 is taken as the needle guide which arm member 84 is pressed together with.
With regard to claim 8, see [0029] of the translation and Fig. 1.
With regard to claims 9 and 10, as noted above member 84 as combined with Gerard is fixed to the tubular housing via the safety housing. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokol (DE2340534), Burkholz (US 2010/0149713 A1), Gerard (US 4,311,137), and Baid (US 2014/0180212 A1) as applied to claim 1 and 20 above, and further in view of Wozencroft (US 5,718,688).
With regard to claims 6 and 7, a clip as provided by Burkholz would necessarily engage a mount/act on a fastening portion of the tubular housing.  Burkholz does not disclose the arm is pressed with a handle-like retaining plate.  However, Wozencraft teaches the safety housing to have a moveable arm (Fig. 4 member 42) which acts on a fastening portion of the tubular housing (Fig. 4 engages member 5) and is released when pressed with 43 (Fig. 5, taken as the handle-like retaining plate) and the needle is blocked via elements 53, 54, 52, and 47 (transition from Fig. 4 to Fig. 5).  This locks the needle tip after withdrawal to ensure safety (abstract).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a safety housing in Burkholz as in Wozencraft as this is beneficial to enhance safety.  Regarding claim 7, further it would have been obvious to provide such members on the tubular housing to engage the safety housing provided by Burkholz since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Further Applicant states it is not critical which portion the fastening takes place on ([0041]).

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokol (DE2340534) in view of Burkholz (US 2010/0249713 A1), Gerard (US 4,311,137), Wozencroft (US 5,718,688), and Baid (US 2014/0180212 A1).
With regard to claim 11, Sokol teaches a method of inserting a catheter into a vessel using a catheter puncture set comprising a tubular housing (Fig. 1 member 11), a puncture needle (Fig. 1 member 7), and a catheter (Fig. 1 member 2), the tubular housing having an elongate housing portion which merges into an extension portion for guiding the puncture needle (Fig. 1 members 20 and 13) and from which a branch portion branches off at an angle (Fig. 1 member 17), the branch portion in communication with the elongate housing portion and configured to receive the catheter from the branch portion into the elongate housing portion (Fig. 1), the method comprising the steps: puncturing a vessel with a puncture needle (see [0029] of the translation, the vein is punctured); retracting the puncture needle (see [0029] of the translation, 6 is retracted); advancing the catheter through the tubular housing and into the vessel (see [0029] of the translation, catheter 1 is inserted); and removing the tubular housing from the catheter (see [0029] of the translation, guide is removed).
Sokol does not disclose a safety housing and first and second moveable arresting arms.  However, Burkholz teaches using a safety housing which protects the needle after it has been retracted and where the retracted puncture needle is arrested, prior to retraction the puncture needle is guided through a front opening in the tubular housing ([0006], [0031], Figs. 1 and 2 shield 14, housing 16).  The safety housing has a first arresting arm which connects to the housing in a position while the needle is pushed-in prior to and during puncture (Figs. 1 and 2 member 18, [0024]).  The safety housing has a second moveable arm which connects to the tubular housing ([0031] member 14 has a clip which is used for retention to member 16, equivalent to member 14 of Sokol).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a safety housing and arresting arms in Sokol as in Burkholz as this is beneficial for enhancing safety as it shields the puncture tip.  Sokol and Burkholz do not disclose the first arresting arm is moveable.  However, Gerard teaches moveable arm 84 which engages a mount via 100 which is released when 84 is pressed with 86 (Figs. 1 and 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an engagement in Burkholz as in Gerard as this would provide an equivalent connection means and yield the same predictable result.  Such moveable arms would be part of member 8 of the puncture needle of Sokol which is equivalent member 12 in Burkholz to connect to the safety housing as provided by Burkholz and provide enhanced securement over member 18 of Burkholz.  A clip as provided by Burkholz would necessarily engage a mount/act on a fastening portion of the tubular housing.  Burkholz does not disclose the arm is pressed with a handle-like retaining plate.  However, Wozencraft teaches the safety housing to have a moveable arm (Fig. 4 member 42) which acts on a fastening portion of the tubular housing (Fig. 4 engages member 5) and is released when pressed with 43 (Fig. 5, taken as the handle-like retaining plate as part of the safety housing) and the needle is blocked via elements 53, 54, 52, and 47 (transition from Fig. 4 to Fig. 5).  This locks the needle tip after withdrawal to ensure safety (abstract).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a safety housing in Burkholz as in Wozencraft as this is beneficial to enhance safety.  As combined the step of retraction of the puncture needle of Sokol would include releasing the first arm to retract the needle into the safety housing where it is arrested and removing the safety housing via movement of the second arm as taught by Burkholz and Gerard.  Burkholz and Wozecraft as combined with Sokol do not disclose a stop and abutment.  However, Baid teaches a needle may be provide with an enlargement bulge which interacts with an abutment of the housing to prevent the protector from sliding off the needle which provides added protection against accidental pricking and increases safety ([0077], [0079], [0083], Figs. 4B, 5, 7, enlargement 36, abutment 80).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stop and abutment in Sokol as combined with Burkholz and Wozencraft as Baid teaches this is beneficial to prevent the protector from sliding off and provides added protection for increased safety.  Such a bulge could interact with an abutment of 46 of Wozencraft.
Regarding claim 12, further it would have been obvious to provide such members, as provided by Wozencraft, alternatively on the tubular housing to engage the safety housing provided by Burkholz since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Further Applicant states it is not critical which portion the fastening takes place on (Page 8 fourth paragraph).
With regard to claims 13 and 15-18, Sokol teaches a method of inserting a catheter into a vessel using a catheter puncture set comprising a tubular housing (Fig. 1 member 11), a puncture needle (Fig. 1 member 7), and a catheter (Fig. 1 member 2), the tubular housing having an elongate housing portion which merges into an extension portion for guiding the puncture needle (Fig. 1 members 20 and 13) and from which a branch portion branches off at an angle (Fig. 1 member 17), the branch portion in communication with the elongate housing portion and configured to receive the catheter from the branch portion into the elongate housing portion (Fig. 1), the method comprising the steps: puncturing a vessel with a puncture needle (see [0029] of the translation, the vein is punctured); retracting the puncture needle (see [0029] of the translation, 6 is retracted); advancing the catheter through the tubular housing and into the vessel (see [0029] of the translation, catheter 1 is inserted); and removing the tubular housing from the catheter (see [0029] of the translation, guide is removed).
Sokol does not disclose a safety housing and first and second moveable arresting arms.  However, Burkholz teaches using a safety housing which protects the needle after it has been retracted and where the retracted puncture needle is arrested, prior to retraction the puncture needle is guided through a front opening in the tubular housing ([0006], [0031], Figs. 1 and 2 shield 14, housing 16).  The safety housing has a first arresting arm which connects to the housing in a position while the needle is pushed-in prior to and during puncture (Figs. 1 and 2 member 18, [0024]).  The safety housing has a second moveable arm which connects to the tubular housing ([0031] member 14 has a clip which is used for retention to member 16, equivalent to member 14 of Sokol).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a safety housing and arresting arms in Sokol as in Burkholz as this is beneficial for enhancing safety as it shields the puncture tip.  Sokol and Burkholz do not disclose the first arresting arm is moveable.  However, Gerard teaches moveable arm 84 which engages a mount via 100 which is released when 84 is pressed with 86 (Figs. 1 and 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an engagement in Burkholz as in Gerard as this would provide an equivalent connection means and yield the same predictable result.  Such moveable arms would be part of member 8 of the puncture needle of Sokol which is equivalent member 12 in Burkholz to connect to the safety housing as provided by Burkholz and provide enhanced securement over member 18 of Burkholz.  A clip as provided by Burkholz would necessarily engage a mount/act on a fastening portion of the tubular housing.  Burkholz does not disclose the arm is pressed with a handle-like retaining plate.  However, Wozencraft teaches the safety housing to have a moveable arm (Fig. 4 member 42) which acts on a fastening portion/mount of the tubular housing (Fig. 4 engages member 5) and is released when pressed with 43 (Fig. 5, taken as the handle-like retaining plate) and the needle is blocked via elements 53, 54, 52, and 47 (transition from Fig. 4 to Fig. 5).  This locks the needle tip after withdrawal to ensure safety (abstract).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a safety housing in Burkholz as in Wozencraft as this is beneficial to enhance safety.  As combined the step of retraction of the puncture needle of Sokol would include releasing the first arm to retract the needle into the safety housing where it is arrested and removing the safety housing via movement of the second arm as taught by Burkholz and Gerard.  Further it would have been obvious to provide such members, as provided by Wozencraft, alternatively on the tubular housing to engage the safety housing provided by Burkholz since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Further Applicant states it is not critical which portion the fastening takes place on (Page 8 fourth paragraph).  Burkholz and Wozecraft as combined with Sokol do not disclose a stop and abutment.  However, Baid teaches a needle may be provide with an enlargement bulge which interacts with an abutment of the housing to prevent the protector from sliding off the needle which provides added protection against accidental pricking and increases safety ([0077], [0079], [0083], Figs. 4B, 5, 7, enlargement 36, abutment 80).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stop and abutment in Sokol as combined with Burkholz and Wozencraft as Baid teaches this is beneficial to prevent the protector from sliding off and provides added protection for increased safety.  Such a bulge could interact with an abutment of 46 of Wozencraft.
With regard to claim 14, the Examiner notes Applicant’s specification does not use the term distal, the end of the safety housing that connects to the first moveable arm to connect to the puncture is at the same end of the safety housing in Burkholz as in Applicant’s specification.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokol (DE2340534), Burkholz (US 2010/0249713 A1), Gerard (US 4,311,137), Wozencroft (US 5,718,688), and Baid (US 2014/0180212 A1) as applied to claim 13 above, and further in view of Kuracina et al. (US 6,443,929 B1).
With regard to claims 19 and 20, Sokol and Burkholz teach a catheter puncture set with a safety housing engaged with a tubular housing substantially as claimed.  Sokol and Burkholz do not disclose an opening slot in the tubular housing into which a portion of the safety housing fits.  However, Kuracina et al. teach engagement between two portions of a catheter puncture device in which there is a moveable arm that engages a portion as well as an opening that receives a portion which is beneficial for aligning the members (Figs. 14, 15, 23 arm 5 is inserted into the aperture and engagement with moveable arm 26, Col. 9 lines 12-15, Col. 10 lines 1-5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an opening on the tubular portion of Sokol and a protrusion to be fit inside on the safety housing as provided by Burkholz as Kuracina et al. teach this is beneficial for alignment and ensuring the portions are engaged properly.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the claims have overcome the previous rejections under 35 U.S.C. 112 and claim objections which are no longer presented, certain rejections under 35 U.S.C. 112 remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783